United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                 No. 06-51696
                              Conference Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MARIO DEWAYNE WILLIAMS

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:06-CR-128-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Mario Dewayne Williams appeals the sentence imposed following his
guilty-plea conviction for felony possession of a firearm in violation of 18 U.S.C.
§§ 922 & 924(a)(2). He argues that the district court erred in enhancing his
offense level pursuant to U.S.S.G. § 2K2.1(b)(5) (2005) after finding that his
possession of the firearm was in connection with another felony offense, namely
the distribution of crack cocaine. We review the district court’s application of the


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51696

Sentencing Guidelines de novo and its factual findings for clear error. United
States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir. 2005); United States v.
Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      The district court did not clearly err when it adopted the presentence
report’s (PSR) finding that Williams possessed the weapon in connection with
the distribution of a controlled substance. During the sentencing hearing,
Anthony Lourence, a police detective, testified that a confidential informant told
him that Williams and Tyson Burris were selling drugs from a hotel. That
information was corroborated by the fact that the informant made a controlled
purchase of drugs from Burris at the hotel, that Burris and Williams then left
the hotel together, and that drugs and a scale with drug residue on it were found
in the vehicle driven by Williams. Williams did not present any rebuttal
evidence demonstrating that the information in the PSR was materially untrue,
inaccurate, or unreliable. See United States v. Parker, 133 F.3d 322, 329 (5th
Cir. 1998). Absent such rebuttal evidence, the district court’s reliance on the
PSR and Lourence’s testimony was proper, and the district court’s factual
finding that the firearm was related to the distribution of drugs by Williams and
Burris was not implausible in light of the record as a whole. See Parker, 133
F.3d at 329; United States v. Condren, 18 F.3d 1190, 1199 (5th Cir. 1994).
Williams’s sentence is AFFIRMED.




                                        2